DALLAS, Circuit Judge.
This suit was for infringement of claims 1 and 2 of patent Ho. 271,398, issued to John G-. Baker upon January 30, 1883, for an “improvement in mechanism to cut up plastic or yielding substances.” The circuit court decided that the second claim was not infringed, and therefore the first claim is the only one for consideration here. The defenses were and are that the patent is invalid; and that, even if valid, it is not infringed. This claim had been twice before the circuit court for the district of Connecticut, by which its validity was considered, — first on motion for preliminary injunction, and afterwards upon final hearing. On both occasions it was sustained. Enterprise Manuf’g Co. v. Sargent, 28 Fed. Rep. 185, and 34 Fed. Rep. 134. The circuit court here was asked to consider the whole subject anew. This it declined to do, but, accepting the prior decision of the circuit court in Connecticut as determinate of the effect of the evidence upon which it had been based, confined its own investigation to the additional evidence introduced in this case. This was precisely accordant with well-settled and approved circuit court practice. National Cash Register Co. v. American Cash Register Co., 53 Fed. Rep. 367, (decided by this court at this term.) That practice, however, is not applicable to this court; and we therefore have independently , examined the entire record before us, irrespective of the decision of Judge Shipman, to which we have referred, and in review of the decree now appealed from. This examination has, nevertheless, fully satisfied us that (so far as presently material) both are right; and the two opinions, taken together, so amply sustain the conclusion reached by the court below in this case as to render it wholly unnecessary to add anything in its support.
The decree of the circuit court is affirmed, with costs.